—In a matrimonial action in which the parties were divorced by judgment dated September 22, 1992, the former husband appeals from an order of the Supreme Court, Nassau County (Shifrin, J.H.O.), dated December 14, 1999, which granted the application of the former wife for an award of an attorney’s fee to the extent of directing him to pay the sum of $27,500 to the former wife and an additional total sum of $14,050 to her present and former attorneys.
Ordered that the appeal is dismissed, with costs, as the order was superseded by an order of the same court (Falanga, J.), dated April 11, 2000 (see, Rockitter v Rockitter, 281 AB2d 611 [decided herewith]). Altman, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.